UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------- X
                                                            :
PALMER/KANE LLC,                                            :
                                                            :
               Plaintiff,                                   : Index No. 7:18-cv-09369-NSR
                                                            :
            v.                                              :
                                                            :
BENCHMARK EDUCATION COMPANY                                 :
LLC, and DOES 1-10,                                         :
                                                            :
               Defendants,                                  :
                                                            :
----------------------------------------------------------- X



                     PLAINTIFF’S MEMORANDUM OF LAW
              IN OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                                     TABLE OF CONTENTS

TABLE OF AUTHORITIES .......................................................................................................... ii

PRELIMINARY STATEMENT .....................................................................................................1

FACTUAL SUMMARY .................................................................................................................2

ARGUMENT ...................................................................................................................................5

I. All of the Copyrights Are Valid.................................................................................................5

   A. The ’623 Registration Was Not Invalidated, Was Never Referred to the Copyright Office,
   and Two Other District Judges Disagreed as to Whether Referral Was Even Appropriate ....... 5

   B. The ’358 Registration Has Been Augmented – Not Invalidated – to Address and Clarify
   the Concerns Raised in Prior Litigations .................................................................................. 12

   C. The ’724 Registration Remains Valid................................................................................ 14

   D. Benchmark’s Caselaw Does Not Relate to Group Registration of Photographs, Making It
   Irrelevant ................................................................................................................................... 15

II. None of PK’s Claims Are Barred by Statute of Limitations ...................................................16

   A. PK Does Not Allege It Knew of Any Infringements in 2005 ............................................ 16

   B. Benchmark’s Laches Argument Has Been Rejected by the United States Supreme Court17

III. Benchmark’s Additional Arguments Are Premature ...............................................................22

CONCLUSION ..............................................................................................................................25




                                                                         i
                                                 TABLE OF AUTHORITIES

Cases

Caro v. Weintraub, 618 F.3d 94 (2d Cir. 2010) .............................................................................. 2

Family Dollar Stores, Inc. v. United Fabrics Int'l, Inc., 896 F. Supp. 2d 223 (S.D.N.Y.
   2012) ................................................................................................................................... 9, 16

Fischer v. Forrest, 14-cv-1304-PAE-AJP, 2017 WL 128705 (S.D.N.Y. Jan. 13, 2017),
    report and recommendation adopted, 2017 WL 1063464 (S.D.N.Y. Mar. 21, 2017) ........... 19

Grant Heilman Photography, Inc. v. Pearson Educ., Inc., No. 11-CV-4649, 2012 WL
   12897914 (E.D. Pa. July 27, 2012) ......................................................................................... 19

Mount v. Book-of-the-Month Club, Inc., 555 F.2d 1108 (2d Cir.1977) ........................................ 18

Palmer/Kane LLC v. Gareth Stevens Publishing, 1:15-cv-7404-GHW, 2016 WL 6238612
   (S.D.N.Y. Oct. 24, 2016) .................................................................................................. 6, 7, 8

Palmer/Kane LLC v. Gareth Stevens Publishing, 1:15-cv-7404-GHW, 2017 WL 3973957
   (S.D.N.Y. Sept. 7, 2017) ....................................................................................................... 6, 8

Palmer/Kane LLC v. Rosen Book Works, 118 F. Supp. 3d 347 (S.D.N.Y. 2016) .......................... 6

Palmer/Kane LLC v. Rosen Book Works, 204 F. Supp. 3d 565 (S.D.N.Y. 2016) .................. 13, 15

Petrella v. Metro-Goldwyn-Mayer, Inc., 134 S. Ct. 1962 (2014) ................................................. 18

Stone v. Williams, 970 F.2d 1043 (2d Cir. 1992).......................................................................... 18

Urban Textile, Inc. v. Cato Corporation, 2:14-cv-06967-ODW, 2016 WL 6804911 (C.D.
   Cal. 2016)................................................................................................................................ 16


Statutes

17 U.S.C. § 408(d) ........................................................................................................................ 13

17 U.S.C. § 411(b)(2) ............................................................................................................. 6, 7, 8

37 C.F.R. § 202.20(c)(2)(xx) ........................................................................................................ 10

37 C.F.R. § 202.3(b)(10)(iii) (2018) ................................................................................... 9, 10, 11

37 C.F.R. § 202.6 .......................................................................................................................... 13


                                                                        ii
Fed. R. Civ. P. 12(b)(6)............................................................................................................... 2, 5


Other Authorities

The Compendium of U.S. Copyright Office Practices (Third Edition) ................................. passim




                                                                    iii
          Plaintiff Palmer/Kane LLC (“PK” or “Plaintiff”) submit this Memorandum of Law, and

the accompanying Declaration of Hillel I. Parness (“Parness Dec.”), in opposition to Defendant

Benchmark Education Company LLC’s (“Benchmark” or “Defendant”) motion to dismiss the

complaint.

                                 PRELIMINARY STATEMENT

          The above-captioned action is brought by PK, the undisputed owner of professionally-

taken photographs, that Benchmark used without or in excess of licenses from PK, in violation of

PK’s federally-registered copyrights. Benchmark moves to dismiss on the primary theory that

PK’s copyrights are invalid, and the secondary theory that PK’s claims are barred by the

applicable statute of limitations. Both of these arguments are wrong, and the motion should be

denied.

          PK claims that Benchmark has infringed three of its copyrights, each of which covers

multiple photographs. At all pertinent times, all three copyrights have been, and remain, 100%

valid. No party or court has invalidated, or even attempted to invalidate, any of them.

Benchmark’s arguments that the registrations do not or cannot cover the photographs at issue

depend on misstatements and incomplete descriptions of what transpired in prior litigations,

leaving out key facts about actions taken since those prior litigations, and failure to recognize

controlling copyright precedent and procedure. The copyrights are valid, and thus the claims of

infringement are sufficiently pled.

          Benchmark’s statute of limitations argument is based on a (presumably unintentional)

misreading of three words in the complaint (“at the time”), which Benchmark attempts to spin

into a broad argument that makes all of PK’s claims untimely. Reading the words correctly

causes this argument to unravel quickly and completely. Furthermore, Benchmark’s statute of
limitations argument ignores United States Supreme Court law precedent regarding the “rolling

three-year lookback” for damages claims in copyright cases, and also ignores that the discovery

rule, alive and well in the Second Circuit, could further extend the period encompassing live

claims.

          Benchmark’s final arguments are both based on the fact that PK has limited information –

because it has limited access to information – on infringements beyond the 12 for which it

presents detailed allegations. PK nevertheless sets forth the substantial basis for its allegations of

additional acts of primary and secondary copyright infringement, and its allegations are

sufficient to survive a motion to dismiss. If in the course of discovery PK is unable to assemble

the facts required substantiate them further, PK suffers no illusion that it may not ultimately

prevail on them. But those are questions that must wait until after fact discovery. Benchmark’s

motion should be denied.

                                     FACTUAL SUMMARY 1

          Palmer/Kane is a stock photography production company that produces commercial

imagery licensed through agencies such as Corbis Corporation (“Corbis”), Getty Images, Inc.

(“Getty Images”) and Alamy Ltd. (“Alamy”) and occasionally directly to the end user.

Palmer/Kane has been in business for 40 years. Over the last 20 years, Palmer/Kane has issued,

through its agents, over 5,000 licenses for book use through The Stock Market (“TSM”), and its

successor-in-interest, Corbis, some of them to Defendant Benchmark Education Company.

          Palmer/Kane was founded by the husband and wife team of Gabe Palmer and Patricia

Kane, who are also the members of the LLC. Mr. Palmer is a professional photographer who



1
 The parties are in agreement that on a motion to dismiss under Fed. R. Civ. P. 12(b)(6), the
District Court assumes the facts alleged by the plaintiff to be true. Caro v. Weintraub, 618 F.3d
94, 97 (2d Cir. 2010).
                                                  2
makes his living taking photographs and licensing them through the Palmer/Kane business, while

Ms. Kane is primarily responsible for the day-to-day operations of the business.

          Palmer/Kane is the exclusive owner to the copyrights to thousands of photographs, 11 of

which are at issue in this case, and all of which are alleged to be the subject of one of the

following three registrations with the United States Copyright Office, and a fourth one that was

inadvertently excluded from the Complaint:

                  •    VAu 529-623, Registered June 25, 2001 (the “’623” registration)

                  •    VA 1-297-358, Registered February 2, 2005 (the “’358” registration)

                  •    VA 1-811-724, Registered October 12, 2011 (the “’724” registration)

                  •    VA 1-953-210, Registered March 23, 2015 (the “’210” registration) 2

          To date, Palmer/Kane has identified at least 12 acts of infringement by Benchmark of its

photographs. These infringements are set forth in the chart attached to the Complaint as Exhibit

A, and reproduced with minor variations here:

    Photograph Title        Photograph ID Copyright               Publication Infringing
                                          Registration            Date(s)     Title(s)
    Workers in              I4690008      ’623 Registration       2006        “Discover
    Protective Suits                                                          Forensic
    Sampling Lake                                                             Chemistry” and
    Water                                                                     ancillary
                                                                              products.
    Water Testing           I4670102          ’623 Registration   2005        “Ocean
                                                                              Pollution” and
                                                                              ancillary
                                                                              products.
    High School             O0670109          ’623 Registration   2004        “Science
    Chemistry                                                                 Measuring Tools”
                                                                              and ancillary
                                                                              products.

2
 In the course of preparing this Opposition, PK realized that one of the photographs – “Boy and
Girl Looking at Globe” was covered by the ’210 registration, rather than the ’724 registration.
Following disposition of this motion, PK will seek permission from the Court to amend the
Complaint accordingly.
                                                   3
 Photograph Title       Photograph ID Copyright                 Publication Infringing
                                      Registration              Date(s)     Title(s)
 Family Watching        PE1220350     ’623 Registration         2006        “Stars” and
 Falling Stars                                                              ancillary
                                                                            products.
 Children Using         O0660106           ’623 Registration    2004        “Welcome to Our
 Flash Cards to                                                             School” and
 Learn Math                                                                 ancillary
                                                                            products.
 Veterinarian Giving    SC0030102          ’623 Registration                Unknown title
 Dog Examination                                                            and ancillary
                                                                            products.
 Juicy Fruit            NT5288640          ’358 Registration    2004        “Crazy Fruit
                                                                            Salad” and
                                                                            ancillary
                                                                            products.
 Brother and Sister     PE0040191          ’358 Registration    2007        “Life at the
 at the Beach                                                               Beach” and
                                                                            ancillary
                                                                            products.
 A line of Shadows      PE0410488          ’358 Registration    2011        “Making Maps”
                                                                            and ancillary
                                                                            products.
 Family Beach           PE0130107          ’358 Registration    2007        “Summer to Fall”
 Outing                                                                     and ancillary
                                                                            products.
 Boy and Girl           4215212623         ’210 Registration    2007        “All About
 Looking at Globe                                                           Continents” and
                                                                            in “Mapping the
                                                                            Way” and
                                                                            ancillary products
                                                                            for both titles.
 Speeding               PS2710298          ’724 Registration    2005        “Three Laws of
 Wheelchair Athlete                                                         Motion” and
                                                                            ancillary
                                                                            products.

       As discussed below, the ’358 registration was augmented in 2018, whereby the Copyright

Office wrote that the ’358 registration “was not intended to include previously registered, pre-

existing material that was a part of the Palmer Kane collection and therefore included in the

printout provided by Corbis.”



                                                 4
       As alleged in the Complaint, PK did not have easy access to the catalog of Benchmark’s

publications, and certainly did not have easy access to the particular photographs used in those

publications. See Complaint ¶ 4 (“Upon information and belief, the infringements detailed in

this Complaint are but a fraction of the acts of copyright infringement that Benchmark

committed, as they represent what Palmer/Kane has been able to discover through its own

research, without access to Benchmark’s records revealing the full scope of infringing

publications”). Benchmark’s self-serving statements to the contrary, such as its assertion without

citation that “all of Benchmark’s allegedly infringing books were openly and widely published”

(Benchmark Br. at 12), should be eliminated from consideration in the context of this Rule

12(b)(6) motion.

                                          ARGUMENT

I.     All of the Copyrights Are Valid

       Benchmark’s primary argument is that the three copyrights at issue – the ’623, the ’358

and the ’724 – are all void, or should be treated as void, due to prior litigations involving PK and

the copyrights. These arguments are wrong.

       A.      The ’623 Registration Was Not Invalidated, Was Never Referred to
               the Copyright Office, and Two Other District Judges Disagreed as to
               Whether Referral Was Even Appropriate

       Benchmark correctly states that the ’623 registration has been the subject of motion

practice in other cases on the theory that the registration – a group registration for photographs –

was comprised of published photographs, and not unpublished photographs, an error that can be

used to have the registration voided. Judge Rakoff addressed the ’623 registration in

Palmer/Kane LLC v. Rosen Book Works LLC, and Judge Woods discussed it again in

Palmer/Kane LLC v. Gareth Stevens Publishing. Benchmark paints a decidedly incomplete and

misleading picture of what Judge Rakoff did and did not do, and almost completely ignores

                                                 5
Judge Woods’ views on the subject. As discussed below, nothing that occurred previously

should have any impact on this case.

       On May 27, 2017, on the defendant’s motion for referral of the ’623 registration to the

Copyright Office, Judge Rakoff concluded as follows:

               In sum, the Court finds that defendant has met its burden under §
               411(b)(2) of demonstrating that a referral to the Copyright Office
               is warranted and, indeed, required. As such, the Court grants
               defendant’s motion and will issue a request to the Register of
               Copyrights to advise the Court whether knowledge that the works
               registered under Registration No. VAu 529-623 had been
               published prior to May 18, 2001 would have caused the Register to
               refuse registration. Before doing so, however, the Court will grant
               each party leave to file a two-page letter with the Court, by no later
               than June 1, with no more than three questions that it proposes the
               Court submit to the Copyright Office. Each party may briefly
               explain the basis of each proposed question. The parties are urged
               to confer regarding the language of their proposed questions with
               the objective of reaching agreement on appropriate phrasing that is
               consistent with this Memorandum Order. In any case, regardless of
               whether agreement is reached, the Court will consider the proposed
               questions and promptly issue its request to the Copyright Office.

Rosen Book Works, 118 F. Supp. 3d 347, 353 (S.D.N.Y. 2016). That referral, however, never

happened. PK voluntarily agreed to a dismissal with prejudice of the claims involving the ’623

registration, and the Court granted that request, writing:

               In addition, the Court will refrain at this time from issuing its
               contemplated request to the Copyright Register, since Registration
               No. VAu 529-623 is no longer at issue in this action. In the words
               of the Copyright Register, “17 U.S.C. § 411(b)(2) was amended to
               ensure that no court holds that a certificate is invalid due to what it
               considers to be a misstatement on an application without first
               obtaining the input of the Register." Response of the Register of
               Copyrights to Request Pursuant to 17 U.S.C. § 411(b)(2) at 10-11,
               Olem Shoe Corp. v. Wash. Shoe Co., 09 Civ. 23494 (S.D. Fla.),
               ECF No. 209. Since the validity of Registration No. VAu 529-623
               is no longer at issue in this action, the purpose of§ 411(b)(2) would
               not be served by making the previously contemplated referral.
               Although § 411(b)(2) is mandatory in nature, it does not compel
               the referral of mooted questions. Defendant does not contend
               otherwise.
                                                  6
Rosen Book Works, 1:15-cv-07406-JSR (S.D.N.Y. June 8, 2016) (Rosen Book Works ECF 48)

(Parness Dec. Ex. B).

       In Gareth Stevens, Judge Woods twice declined to refer the ’623 registration to the

Copyright Office, because he disagreed with Judge Rakoff’s application of § 411(b)(2).

According to Judge Woods, the mandatory referral requirement requires a finding on the part of

the applicant of a knowing submission of an inaccuracy. As he explained:

               Section 411(b) provides, in part, that a certificate of registration
               will suffice as a prerequisite to a copyright infringement suit, even
               if it contains inaccurate information, unless “the inaccurate
               information was included on the application for copyright
               registration with knowledge that it was inaccurate.” Even without
               an independent fraudulent intent requirement, there remains a
               genuine factual dispute concerning whether Ms. Kane “knew” the
               information was “inaccurate” in the relevant sense. This is so
               because, as Plaintiff rightly contends, “the issue of what ‘knowing’
               means in this context cannot be separated from the fact that ... Ms.
               Kane relied on Copyright Office advice in preparing her corrected
               application.” Pl.’s Opp’n Br. at 14 (emphasis in original). Put
               another way, context matters. If Ms. Kane had in fact disclosed to
               the Copyright Office that the photographs had been published, but
               the Copyright Office nevertheless instructed her to complete the
               2001 application form in the way that she did, Ms. Kane might not
               have subjectively known the information that she included on the
               application form was inaccurate.

Palmer/Kane LLC v. Gareth Stevens Publishing, 1:15-cv-7404-GHW, 2016 WL 6238612, *5

(S.D.N.Y. Oct. 24, 2016). Judge Woods reiterated this conclusion in his partial denial of

defendant’s motion for summary judgment, writing:

               With respect to whether Ms. Kane included inaccurate information
               on the 2001 application form “with knowledge that it was
               inaccurate,” the parties provide no additional evidence beyond
               what was before the Court – and found to be pervaded with factual
               disputes – previously. The Court need not repeat its analysis of that
               evidence in full here. In brief, although Ms. Kane concedes that the
               Images had been published at some point prior to her signing of the
               2001 application form, she has submitted sufficient evidence that
               she subjectively believed she was following the CO’s instructions
               to withstand summary judgment.
                                                 7
               ….

               For the reasons above, the Court concludes that triable issues of
               fact exist regarding whether Palmer/Kane included inaccurate
               information on its application for Registration No. VAu 529-623
               with knowledge that it was inaccurate within the meaning of
               Section 411(b). Because such a finding is a statutory prerequisite
               to invalidating a registration certificate for standing purposes,
               summary judgment may not be granted for either party on this
               issue. If the issue is resolved by the jury in Gareth Stevens’s favor,
               the Court will then be required to refer the question to the Register
               of Copyrights pursuant to Section 411(b)(2) before making an
               ultimate determination.

Palmer/Kane LLC v. Gareth Stevens Publishing, 1:15-cv-7404-GHW, 2017 WL 3973957, *13-

14 (S.D.N.Y. Sept. 7, 2017). Shortly thereafter, the parties settled the Gareth Stevens case, and –

again – no referral was made to the Copyright Office about the ’623 registration. Palmer/Kane

LLC v. Gareth Stevens Publishing, 1:15-cv-7404-GHW (Sept. 14, 2017) (stipulation of dismissal

with prejudice, noting that the parties had “entered into a Settlement Agreement and Release”)

(Gareth Stevens ECF 105) (Parness Dec. Ex. C).

       Neither Judge Rakoff nor Judge Woods ever referred the ’623 registration to the

Copyright Office, and Judge Woods openly disagreed with Judge Rakoff as to whether that

referral was appropriate. Benchmark suggests that Judge Rakoff’s conclusion that referral was

appropriate – which was never acted upon – should have preclusive effect on PK and should

require this court to make the referral. In view of the fact that there was no agreement among

Judge Rakoff and Judge Woods, we submit that this Court is not bound – especially at the

motion to dismiss stage – to make any such referral.

       Benchmark also suffers from a fundamental misunderstanding of the nature of the

supposed “error” in the ’623 registration, and the implications of that error, writing:

               In order to qualify for group registration, the photos contained in a
               collection must meet various requirements set forth in the
               regulations governing group registrations. See 37 C.F.R. §

                                                  8
               202.3(b). For instance, published and unpublished photos cannot
               be covered by the same registration. See, e.g., Family Dollar
               Stores, Inc. v. United Fabrics Int'l, Inc., 896 F. Supp. 2d 223, 230
               (S.D.N.Y. 2012) (“Wrongly identifying a number of published
               individual works as [part of] an unpublished collection is a
               fundamental registration error” invalidating registration). And,
               published photos must be “published within the same calendar
               year” in order to be registered as a group. 37 C.F.R. §
               202.3(b)(10)(iii) (2018). In prior litigations pursued by P/K, courts
               have already rejected P/K’s same registrations put forth here for
               failing to comply with these requirements.

Benchmark Br. at 5-6. As noted above, Benchmark’s characterization of the prior litigations is

wrong. In addition, the implication that indicating “unpublished” in an application for group

registration of photographs that were actually published, is fatal to the registration, is also wrong.

       The Compendium of U.S. Copyright Office Practices (Third Edition) (available at

www.copyright.gov/comp3/docs/compendium.pdf) (the “Compendium”) (excerpts at Parness

Dec. Ex. A) explains that it:

               is the administrative manual of the Register of Copyrights
               concerning Title 17 of the United States Code and Chapter 37 of
               the Code of Federal Regulations. It provides instruction to agency
               staff regarding their statutory duties and provides expert guidance
               to copyright applicants, practitioners, scholars, the courts, and
               members of the general public regarding institutional practices and
               related principles of law.

Compendium (Parness Dec. Ex. A), Introduction at 1.

       The Compendium further explains what its practices and procedures actually are when it

comes to the subject of applications that mistakenly indicate that the works are unpublished,

when in fact they are published:

               1802.7(C) Publication Issues

               ….

               Ordinarily, if the work was published on or before the date that the
               claim was filed with the Office, and if the applicant mistakenly
               claimed that the work was unpublished as of that date, the date of

                                                  9
               publication cannot be added to the registration record with a
               supplementary registration. Instead, the applicant should submit a
               new application for a new basic registration using the procedure
               described in Section 1803 (subject to the limited exception
               discussed below).

               These types of publication issues cannot be corrected with a
               supplementary registration unless the deposit requirement for a
               published work and an unpublished work are the same. As a
               general rule, the applicant must submit two complete copies of the
               best edition if the work was published on or after January 1, 1978,
               but only one complete copy is required for an unpublished work.

               There is a limited exception to this rule. If a published work was
               erroneously registered as an unpublished work, the date of
               publication may be added to the registration record with a
               supplementary registration, provided that (i) the work was
               published on or after March 1, 1989, and (ii) the deposit
               requirement for that type of work would be the same regardless of
               whether the work was published or unpublished, such as
               architectural blueprints, mechanical drawings, globes, greetings
               cards, postcards, commercial prints and labels, as well as computer
               programs, databases, or other types of works that may be registered
               with identifying material.

Compendium (Parness Dec. Ex. A), Chapter 1800 at 13 (emphasis added).

       This “limited exception” clearly applies to group registrations of photographs, for which

the deposit requirements for published and unpublished collections are identical:

               1116.4 Deposit Requirements

               This Section discusses the deposit requirements for registering a
               group of published photographs. In all cases, the applicant must
               submit one copy of each photograph in the group and all the
               photographs must be submitted in the same format.

Compendium (Parness Dec. Ex. A), Chapter 1100 at 57-58 (emphasis added) (citing 37 C.F.R.

§§ 202.3(b)(10)(x), 202.20(c)(2)(xx)).

               1102 The Unpublished Collection Option

               The U.S. Copyright Office has established an administrative
               procedure that allows an applicant to register a number of
               unpublished works with one application, one filing fee, and one set

                                               10
               of deposit copies. This is known as the “unpublished collection”
               option. As a general rule, a registration issued under this option
               covers each work that is submitted for registration. If the applicant
               does not assert a claim in the selection, coordination, or
               arrangement of those works, the Office considers each work to be
               registered individually.

Id. at 1-2 (emphasis added) (citing 37 C.F.R. § 202.3(b)(4)(i)(B)).

       Thus, the deposit requirements for published and unpublished group registrations of

photographs are identical – one set of copies is required. In its summary of deposit requirements,

the Compendium explains that the deposit requirement for unpublished works is “[i]dentifying

material representing the entire copyrightable content,” the deposit requirement for “[p]ictoral or

graphic works” is “[t]wo complete copies of the best edition of the work,” and for the deposit

requirement for “[g]roup registration of published photographs” the Compendium refers the

reader to Section 1116.4, which is included above:




                                                11
Compendium (Parness Dec. Ex. A), Chapter 1500 at 61-62.

        Because the deposit requirements for published and unpublished group registrations of

photographs are identical, the Copyright Office states that “[i]f a published work was

erroneously registered as an unpublished work, the date of publication may be added to the

registration record with a supplementary registration.” Meaning, if it is determined that the ’623

registration suffers from this error, it is correctable without any negative impact on the validity of

the registration.

        B.        The ’358 Registration Has Been Augmented – Not Invalidated – to
                  Address and Clarify the Concerns Raised in Prior Litigations

        In Rosen Book Works, Judge Rakoff determined that the ’358 registration – a group

registration indicating its photographs were “unpublished” – erroneously included some

published photographs. He therefore dismissed claims relating to five images covered by the

’358 registration, upon his finding that they “were licensed for publication prior to 2002.”

Palmer/Kane LLC v. Rosen Book Works, 204 F. Supp. 3d 565, 275-73 (S.D.N.Y. 2016). Judge

Rakoff did not invalidate the ’358 registration, but rather dismissed infringement the claims

linked to specific photographs for which evidence had been presented showing that they were in

fact published.

        What had occurred, apparently, is that the database that Corbis provided to PK for

purposes of its copyright application had included both published and unpublished photographs,



                                                 12
unbeknownst to PK. Once this came to light in the Rosen Book Works case, PK took steps to

correct the records of the Copyright Office. On January 19, 2018, PK filed an application for a

Supplemental Registration, which resulted in registration VA0002127862 (the “’862”

registration) (Parness Dec. Ex. D). Under the heading “Amplifications Explained” the Copyright

Office wrote “Application for registration was not intended to include previously registered, pre-

existing material that was a part of the Palmer Kane collection and therefore included in the

printout provided by Corbis.” Again, the Compendium provides a good explanation of this

process:

               1802 Supplementary Registration: Correcting or Amplifying
               the Information in a Registration

               A supplementary registration is a special type of registration that
               may be used “to correct an error in a copyright registration or to
               amplify the information given in a registration.” 17 U.S.C. §
               408(d).

               A supplementary registration identifies an error or omission in a
               basic registration and places the correct information or additional
               information in the public record. Supplementary registrations may
               be used only to correct or amplify limited issues involving certain
               types of registrations, which are listed in Section 1802.3 below.
               Id.; 37 C.F.R. § 202.6.

               When the U.S. Copyright Office issues a supplementary
               registration, it does not cancel or replace the basic registration or
               the registration number for that registration. Likewise, the Office
               will not change the information set forth in the basic registration or
               the public record for that registration. Instead, the Office assigns a
               separate registration number and effective date of registration to
               the supplementary registration. The basic registration and the
               supplementary registration coexist with each other in the public
               record, and the supplementary registration augments – but does not
               supersede – the information set forth in the basic registration.

Compendium (Parness Dec. Ex. A), Chapter 1800 at 1 (emphasis added) (citing 17 U.S.C. §

408(d); 37 C.F.R. § 202.6(f)(2)). The Copyright Office determined that supplementation of the



                                                13
’358 registration was appropriate, and issued the ’862 registration (Parness Dec. Ex. D).

Benchmark’s statement in its brief that the ’358 registration has been invalidated is false.

       C.      The ’724 Registration Remains Valid

       Benchmark argues that Judge Rakoff invalidated both the ’358 registration and the ’724

registration. This is incorrect. While it is true that Judge Rakoff dismissed claims for copyright

infringement based on images that he determined – on the evidence presented in the Rosen Book

Works case – had been previously published, he did not invalidate either registration. As

discussed in the previous section, in fact, the ’358 registration clearly remains valid following the

Copyright Office’s acceptance of the ’862 supplementary registration, as “[t]he basic registration

and the supplementary registration coexist with each other in the public record, and the

supplementary registration augments – but does not supersede – the information set forth in the

basic registration.” Compendium (Parness Dec. Ex. A), Chapter 1800 at 1. Indeed, in the case

of the ’724 registration Judge Rakoff dismissed only a single claim for copyright infringement

based on a single photograph. See Rosen Book Works, 204 F. Supp. 3d at 573 (“the Court’s

analysis applies with equal force to Image No. 10”). The ’724 registration has been found to

contain one published work. Although PK has not taken steps to supplement that registration as

yet, the registration itself remains valid. PK may not bring claims under the ’724 registration

based on photographs that were in fact published, but Benchmark has not demonstrated or even

suggested that the single ’724 claim in this case suffer from such a problem. 3




3
  As noted above, the Complaint erroneously assigns one of the photographs to the ’724
registration that it should have assigned to the ’210 registration.
                                                 14
        D.      Benchmark’s Caselaw Does Not Relate to Group Registration of
                Photographs, Making It Irrelevant

        Benchmark cites two cases to support its position that the errors in PK’s registration

invalidate the registrations, but fails to realize why they are inapplicable to group registrations of

photographs. As noted above, PK’s registrations meet the “limited exception” for types of works

for which “the deposit requirement for that type of work would be the same regardless of

whether the work was published or unpublished.” The two cases Benchmark cites relate to

fabrics and textile patterns, which do not qualify for the limited exception, making them

inapposite. See Family Dollar Stores, Inc. v. United Fabrics Intern., Inc., 896 F.Supp.2d 223,

225-26 (S.D.N.Y. 2012) (“UFI filed an application with the United States Copyright Office to

register the Mod Squad design and 18 other fabric designs as an unpublished collection….UFI

filed its motion for partial summary judgment…and the FD Defendants cross-moved for

summary judgment to dismiss UFI’s counterclaims”); Urban Textile, Inc. v. Cato Corporation,

2:14-cv-06967-ODW, 2016 WL 6804911, *1 (C.D. Cal. 2016) (“[b]efore the Court is Defendant

Cato Corporation’s [] Motion for Summary Judgment on Plaintiff Urban Textile, Inc.’s [] claim

for copyright infringement concerning its apparel design.”). Textile designs, unlike photographs,

have different deposit requirements for published and unpublished collections, as reflected

above. It may have been correct for the judges in Family Dollar and Urban Textile – on motions

for summary judgment – to rule as they did, but this case involves the completely distinguishable

situation of group registration of photographs, where any error of this kind would not invalidate

the registration.




                                                  15
II.      None of PK’s Claims Are Barred by Statute of Limitations

         Benchmark’s secondary argument is based on statute of limitations. In short, Benchmark

argues that PK knew of two of Benchmark’s infringements a decade or more ago, and that

knowledge placed PK on inquiry notice. Benchmark’s premise and conclusion are wrong.

         A.     PK Does Not Allege It Knew of Any Infringements in 2005

         Benchmark focuses on the words “at the time,” which appear twice in the complaint in

the context of two of the illustrative examples of infringements that PK provides to assist the

Court:

                “Family Watching Falling Star”

                37. This photograph, reproduced below, was licensed to
                Benchmark through Corbis for limited editorial use on June 28,
                2004, and appeared in the book entitled Stars, which was published
                in or around 2004. The license expired on June 28, 2005.

                38. Upon information and belief, based on the royalty information
                reported to Palmer/Kane and the rate schedule in effect at the time,
                Benchmark used the photograph in a manner that materially
                exceeded the size limitation in the license, and this use is
                infringing.

                ….

                “Boy and Girl Looking at Globe”

                40. This photograph, reproduced below, was licensed to
                Benchmark through Corbis for limited editorial use on November
                9, 2006, and appeared in the book entitled Mapping the Way,
                which was published in or around 2007. The license expired on
                November 9, 2007.

                41. Upon information and belief, based on royalty information
                reported to Palmer/Kane and the rate schedule in effect at the time,
                not only was the size enlarged beyond the scope of the license, but
                the license did not include a second use of the photograph, and
                these uses are infringing.

Complaint (ECF 1) at 10-11 (emphasis added).



                                                 16
       The words “at the time” and the phrase “the rate schedule in effect at the time” do not

mean – and are certainly not intended to mean – that PK knew of the infringements “at the time.”

Rather, PK clearly alleges that present-day application of the then-applicable rate schedules to

the facts as we now know them indicates that the uses were infringing. Benchmark’s attempt to

twist PK’s words in this fashion should be rejected out of hand. Its follow-on conclusion that PK

was on “inquiry notice” from 2005 should likewise be rejected, as no inquiry notice can exist

without an inception event that triggered the alleged obligation to inquire.

       B.      Benchmark’s Laches Argument Has Been Rejected by the United
               States Supreme Court

       Benchmark’s argument is all the more surprising in its willingness to ignore binding

United States Supreme Court precedent holding that in copyright cases, arguments sounding in

laches do not override the application of the three-year statute of limitations on such claims, and

that application of the statute of limitations in copyright is governed by the separate accrual rule,

and the three-year “lookback,” which operate together as follows:

               [W]hen a defendant commits successive violations, the statute of
               limitations runs separately from each violation. Each time an
               infringing work is reproduced or distributed, the infringer commits
               a new wrong. Each wrong gives rise to a discrete “claim” that
               “accrue[s]” at the time the wrong occurs. In short, each infringing
               act starts a new limitations period…..Thus, when a defendant has
               engaged (or is alleged to have engaged) in a series of discrete
               infringing acts, the copyright holder's suit ordinarily will be timely
               under § 507(b) with respect to more recent acts of infringement
               (i.e., acts within the three-year window), but untimely with respect
               to prior acts of the same or similar kind.

Petrella v. Metro-Goldwyn-Mayer, Inc., 134 S. Ct. 1962, 1969-70 (2014). “Each act of

infringement is a distinct harm giving rise to an independent claim for relief.” Stone v. Williams,

970 F.2d 1043, 1049-50 (2d Cir. 1992) (citing Mount v. Book-of-the-Month Club, Inc., 555 F.2d

1108 (2d Cir.1977)).


                                                 17
       At an absolute minimum, PK is entitled to the damages (statutory or actual damages, at

PK’s election) arising from physical and digital prints, distributions and sales of the infringing

Benchmark works from the date three years before the filing of the Complaint (October 12,

2015) and forward. PK has the opportunity to argue that that date should be further moved back

for several reasons, including (i) that PK should not have been expected to recognize the

infringements immediately as they arose due to the lack of publicly-available information about

Benchmark’s textbooks and specifically the photographs used in those textbooks; and (ii) that

Benchmark took steps to prevent or delay PK from learning of the infringements. Those

inquiries, however, must wait until the parties engage in fact discovery and determine the

answers to the relevant underlying questions relating to these issues. See, e.g., Grant Heilman

Photography, Inc. v. Pearson Educ., Inc., No. 11-CV-4649, 2012 WL 12897914 (E.D. Pa. July

27, 2012) (pre-Petrella decision addressing cross-motions to compel discovery addressed to

identifying number of actionable infringements by defendant publisher that used plaintiff

photography company’s images in its books); Fischer v. Forrest, 14-cv-1304-PAE-AJP, 2017

WL 128705, at *6–7 (S.D.N.Y. Jan. 13, 2017), report and recommendation adopted, 2017 WL

1063464 (S.D.N.Y. Mar. 21, 2017) (denying motion to dismiss because court lacked sufficient

information to determine precisely which acts of infringement occurred within the limitations

period).

       PK’s allegations of infringement do not limit themselves to precise acts of infringement

that PK has uncovered, because PK does not have the information held solely by Benchmark

regarding all of the printings, distributions and sales of its infringing works. PK lists its

infringements in Exhibit A to the Complaint, which is reproduced above. It also provides




                                                  18
exemplary details of infringements it has uncovered, and its allegations about Benchmark’s

practices with respect to its publication, distribution and sale of its digital and print books:

               “Children Using Flash Cards”

               21. This photograph, reproduced below, was licensed to
               Benchmark through Corbis for limited editorial use on February
               17, 2004, and appeared in the textbook entitled Welcome to our
               School, which was published in or about 2004:

               22. In July 2009, Corbis withdrew this image from its collection,
               and returned all rights to license this work to Palmer/Kane, with no
               survival rights remaining with Corbis.

               23. Upon information and belief, in 2015, Benchmark published a
               new edition of Welcome to our School, which included “Children
               Using Flash Cards.”

               24. Benchmark did not seek or obtain any license to use “Children
               Using Flash Cards” in the new edition of Welcome to our School,
               and this use is infringing.

               ….

               “High School Chemistry”

               26. This photograph, reproduced below, was licensed to
               Benchmark through Corbis for limited editorial use on June 28,
               2004, and appeared in the textbook entitled Science Measuring
               Tools, which was published in or around 2004. The license expired
               on June 28, 2005.

               27. In 2011, well after the expiration of the license, Benchmark
               published a Spanish edition of Science Measuring Tools for use in
               the US market, entitled Hablemos de los continents, which
               included “High School Chemistry,” and this use is also infringing:

               ….

               “Boy and Girl Looking at Star Fish”

               29. This photograph, reproduced below, was licensed to
               Benchmark through Corbis for limited editorial use on October 16,
               2006, and appeared in the textbook entitled Life at the Beach,
               which was published in or around 2006. The license expired on
               October 16, 2007.


                                                  19
30. In 2009, well after the expiration of the license, Benchmark
facilitated or licensed the publishing of at least one foreign edition
of Life at the Beach with an overseas publisher, and this use is also
infringing.

….

“Family Beach Outing”

32. This photograph, reproduced below, was licensed to
Benchmark through Corbis for limited editorial use on October 9,
2006, and appeared in the book entitled Summer to Fall, which
was published in or around 2007. The license expired on October
9, 2007.



33. Benchmark participates in a process by which 19 (21 at the
time) states, called “adoption” states, approve educational
materials for all its school systems, a process also employed by
many major cities and counties.

34. Summer to Fall, the textbook in which the “Family Beach
Outing” infringement appears, can be found as a current selection
on the state-wide adoption lists of the three largest adoption states,
California, Texas and Florida, as well as New York City.

….

“Family Watching Falling Star”

37. This photograph, reproduced below, was licensed to
Benchmark through Corbis for limited editorial use on June 28,
2004, and appeared in the book entitled Stars, which was published
in or around 2004. The license expired on June 28, 2005.

38. Upon information and belief, based on the royalty information
reported to Palmer/Kane and the rate schedule in effect at the time,
Benchmark used the photograph in a manner that materially
exceeded the size limitation in the license, and this use is
infringing.

….

“Boy and Girl Looking at Globe”

40. This photograph, reproduced below, was licensed to
Benchmark through Corbis for limited editorial use on November

                                  20
              9, 2006, and appeared in the book entitled Mapping the Way,
              which was published in or around 2007. The license expired on
              November 9, 2007.

              41. Upon information and belief, based on royalty information
              reported to Palmer/Kane and the rate schedule in effect at the time,
              not only was the size enlarged beyond the scope of the license, but
              the license did not include a second use of the photograph, and
              these uses are infringing.

              ….

              “Sampling Water”

              43. This photograph, reproduced below, was licensed to
              Benchmark through Corbis for limited editorial use on January 31,
              2006, and appeared in the book entitled Ocean Pollution, which
              was published in or around 2007.

              44. This title was found in a US library in a set of 6 leveled readers
              called The Environment, which contains six leveled readers,
              including Ocean Pollution, six teachers’ guides, and an ebook
              version of each title, all of which are dated 2006.

              ….

              46. All Benchmark titles appear in a variety of digital formats
              including whiteboard and talking ebooks, with the possible
              exception of one title which does appear on Google Play. Upon
              information and belief, digital formats are published
              contemporaneously with the corresponding ink-on-paper formats.

              47. Most recently Benchmark has introduced an online database
              that appears on information and belief to include all titles
              containing Palmer/Kane images with the one exception of Crazy
              Fruit Salad. This digital product allows for unlimited downloading
              by students on school or home computers, or anywhere they have
              Internet connectivity with a tablet or laptop computer.

              48. Upon knowledge and belief, each of the digital formats and the
              new subscription-based online database described above are not
              uses that were included in the licenses Benchmark obtained from
              Corbis for the use of Palmer/Kane’s images, and these uses are all
              infringing.

Complaint (ECF 1) (photographs omitted). PK has more than satisfied its obligation to provide

notice pleading to Benchmark, and it is entitled to move forward – at a minimum – on any acts of

                                               21
infringement that took place on or after October 12, 2015. There is no statute of limitations

problem, and for this additional reason the motion to dismiss should be denied.

III.   Benchmark’s Additional Arguments Are Premature

       Benchmark’s remaining arguments for dismissal are not case-dispositive, and in some

respects are not in dispute. Simply put, Benchmark argues that – ultimately – PK will not be

able to prevail on primary infringement claims for which it does not identify acts of infringement

by Benchmark, and will not be able to prevail on secondary infringement claims for which it

does not identify primary acts of infringement by third parties for which Benchmark has

responsibility under one of the prevailing theories of copyright secondary liability (inducement,

contributory and vicarious). These principles are not at all controversial. We agree that if we

fail to meet the evidentiary burden for a claim, it will fall away. For now, however, PK has

sufficiently pled its claims both for additional primary infringements and for secondary

infringements, to allow it to take discovery.

       PK has identified 12 Benchmark infringements, and has identified the Benchmark

publications in which it has found those infringing uses. It has also alleged upon information

and belief, that Benchmark has engaged in additional infringements of these same photographs,

and additional infringements of other PK photographs:

               4. Upon information and belief, the infringements detailed in this
               Complaint are but a fraction of the acts of copyright infringement
               that Benchmark committed, as they represent what Palmer/Kane
               has been able to discover through its own research, without access
               to Benchmark’s records revealing the full scope of infringing
               publications.

               ….

               17. To date, Palmer/Kane has identified at least 12 acts of
               infringement by Benchmark of its Photographs. These
               infringements are set forth in the chart attached as Exhibit A.
               Palmer/Kane is continuing to investigate the actions of

                                                22
Benchmark, and will seek discovery from Benchmark in the course
of the litigation, all of which will undoubtedly identify additional
acts of infringement. Palmer/Kane reserves the right to amend
Exhibit A and this Complaint accordingly. Some of the
infringements already identified involve uses by Benchmark of
photographs that were licensed to Benchmark for limited editorial
uses, but where Benchmark used the photographs in a manner that
far exceeded the limited scope of the license.

….

24. Benchmark did not seek or obtain any license to use “Children
Using Flash Cards” in the new edition of Welcome to our School,
and this use is infringing.

25. Similarly, Palmer/Kane has identified multiple acts of
infringement involving at least four additional Palmer/Kane
Photographs, which Benchmark published in new print editions of
textbooks containing the Photographs after Corbis relinquished the
right to do so.

….

27. In 2011, well after the expiration of the license, Benchmark
published a Spanish edition of Science Measuring Tools for use in
the US market, entitled Hablemos de los continents, which
included “High School Chemistry,” and this use is also infringing:

28. Palmer/Kane has identified at least four other Benchmark
Spanish Translation (US Market) editions using Palmer/Kane
photographs after any expiration of the license to do so.

….

35. Upon information and belief other Benchmark titles with
Palmer Kane images appear or have appeared on the approval lists
for these three states and along with Summer to Fall, likely appear
on other states’ approval lists of acceptable core and supplemental
programs.

36. These adoption-state and major city elections require
publishers to provide substantial inventory to fulfill orders in a
timely manner. Upon information and belief these inventory
requirements collectively would exceed the total print run
Benchmark has licensed at 100,000 for the life of the title and all
its ancillary publications, and these excesses are infringing.

….

                                 23
                38. Upon information and belief, based on the royalty information
                reported to Palmer/Kane and the rate schedule in effect at the time,
                Benchmark [“Family Watching a Falling Star”] in a manner that
                materially exceeded the size limitation in the license, and this use
                is infringing.

                39. Upon information and belief, the same royalty reporting
                indicates that Benchmark exceeded the size limitations on at least
                five additional licenses of Palmer/Kane images.

                ….

                41. Upon information and belief, based on royalty information
                reported to Palmer/Kane and the rate schedule in effect at the time,
                not only was the size enlarged beyond the scope of the license, but
                the license did not include a second use of the [“Boy and Girl
                Looking at Globe”], and these uses are infringing.

                42. Upon information and belief, at least one other Benchmark title
                containing a Palmer/Kane photograph has an unlicensed second
                use, and because physical copies of 11 out of the 13 books already
                at issue are unavailable to Palmer/Kane, there may be additional
                unlicensed duplication of images.

Complaint (ECF 1) (photographs omitted).

       PK likewise provided notice pleading as to alleged acts of secondary copyright

infringement:

                30. In 2009, well after the expiration of the license, Benchmark
                facilitated or licensed the publishing of at least one foreign edition
                of Life at the Beach with an overseas publisher, and this use is also
                infringing.

                31. Palmer/Kane has identified at least five other Benchmark
                foreign titles published overseas in cooperation with one or more
                foreign publishers in violation of the prohibitions against
                permanently retaining high resolution image files and the transfer
                of licensing rights in the license terms governing the use of the
                photographs.

Id.

       PK elaborates, in its Third and Fourth Causes of Action, that the foreign publishing

company it has identified through its independent research is Terbilang Buku. Benchmark feigns

                                                 24
ignorance as to that company. See Benchmark Br. at 17 (“The Complaint, however, does not

identify “Terbilang Buku” nor any publication or display made by he, she, or it.”). We believe

that Benchmark knows exactly what is being referred to, and if it had any doubt, a search of its

own records, or even a simple Google search would have refreshed its recollection.



                                        CONCLUSION

       Defendant’s Motion to Dismiss should be denied.

Dated: New York, New York
       April 1, 2019


                                                        PARNESS LAW FIRM, PLLC

                                                        By:          /s/ Hillel I. Parness
                                                        Hillel I. Parness
                                                        136 Madison Ave., 6th Floor
                                                        New York, New York 10016
                                                        (212) 447-5299
                                                        hip@hiplaw.com
                                                        Attorneys for Plaintiff Palmer/Kane LLC




                                                25
